867 F.2d 209
UNITED STATES of America, Plaintiff-Appellee,v.Newby Franklin LOVE, Defendant-Appellant.
No. 88-7647.
United States Court of Appeals,Fourth Circuit.
Argued Dec. 8, 1988.Decided Feb. 13, 1989.Rehearing and Rehearing In Banc Denied March 21, 1989.

William Otis Kneece (Kneece, Kneece, Ashley, Gibbons & Kneece, on brief) for defendant-appellant.
David Jarlath Slattery, Asst. U.S. Atty.  (Vinton D. Lide, U.S. Atty., on brief), for plaintiff-appellee.
Appeal from the United States District Court for the District of South Carolina, at Columbia, Charles E. Simons, Jr., Senior District Judge.
Before WIDENER, ERVIN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Newby Franklin Love has appealed from the denial of his motion to vacate sentence1 by the District Court of South Carolina.  Although the two cases were not consolidated for purposes of appeal, Love's oral argument was heard in this court at the same time as that of Robert Edward Lee, an original co-defendant, and the assignments of error pressed by Love and Lee are substantially identical.


2
After taking into consideration the briefs, oral arguments, and pertinent authorities, we affirm the denial of Love's motion for the reasons fully articulated in the opinion filed in the companion case of United States v. Lee, 867 F.2d 206 (4th Cir.1989).


3
AFFIRMED.



1
 28 U.S.C. Sec. 2255